Citation Nr: 0843034	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  05-23 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether the veteran is competent for VA purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from April 1969 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of March 2005, which determined that the veteran was 
incompetent.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran, who is in receipt of a total disability based on 
individual unemployability (TDIU) rating based on service-
connected disabilities including post-traumatic stress 
disorder (PTSD), which is rated 70 percent disabling, was 
found incompetent in a March 2005 rating decision.  For VA 
purposes, a mentally incompetent person is one who, because 
of injury or disease, lacks the mental capacity to contract 
or to manage his affairs, including the disbursement of funds 
without limitation. 38 C.F.R. § 3.353(a) (2008).  The law 
presumes competency, and where reasonable doubt arises 
regarding a beneficiary's mental capacity to contract or to 
manage his affairs, including the disbursement of funds 
without limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R. § 3.353(d).  

The veteran disputes the incompetency finding, and, in 
support of his claim, submitted statements from several 
individuals, dated in November and December 2004, who 
indicated that he manages his finances capably.  Contrary to 
the RO's discussion, these individuals are competent to 
report on such matters, to the extent of their personal 
observations.

The incompetency finding resulted from a VA psychiatric 
examination in September 2004, which resulted in a conclusion 
that the veteran was not competent to manage his funds for 
the stated reason that he had failed to pursue treatment for 
alcohol dependence, and refused to cease alcohol use.  
Obviously, these factors alone do not demonstrate 
incompetence.  However, the report also notes that the 
veteran was unkempt and disheveled, and had poor impulse 
control and poor judgment.  

Elsewhere, the medical evidence shows more significant 
symptoms.  He has a history of multiple DWI/DUI convictions, 
and was reportedly on probation until May 2004.  VA 
psychological evaluations and treatment records dated in 
2003, including psychological testing, show that the veteran 
said he was in the middle of a suspension of his driver's 
license for 15 years.  He admitted to violating the terms of 
his probation, and to lying to his probation officer.  He 
reported a history of other legal problems including an 
assault conviction, which started with a bar fight.  He gave 
a history of violent behavior, especially when under the 
influence of alcohol.  He has a history of financial problems 
including one declared bankruptcy.  VA medical records show 
inappropriate behavior; on at least one occasion, Hospital 
Security had to be called.  However, on other occasions he 
has been described as cooperative and/or pleasant.  

The other evidence also contains inconsistencies.  For 
instance, in a statement dated in December 2004, [redacted]
[redacted] wrote that they had known the veteran personally and 
"as an employee over the last 10 years," and they went on 
to state that his work habits were responsible.  However, the 
veteran is in receipt of a TDIU rating, and in a TDIU 
application dated in July 2004, the veteran stated that he 
had become too disabled to work in 1981.  The medical records 
show that although the veteran's employment histories as 
given have not always been consistent, he has consistently 
reported that he has not worked for several years.  On the 
September 2004 VA examination, he said that he was in receipt 
of Social Security Administration (SSA) disability benefits 
as well.  Thus, either the [redacted] statement or the 
veteran's history as reported on the TDIU application and 
medical records is not credible.  

In view of all of the above factors, further development must 
be undertaken before a Board decision is entered, to include 
obtaining SSA records, as well as recent VA treatment 
records.  The veteran should also be afforded an examination, 
and a field examination should also be conducted.  See 38 
C.F.R. § 3.353(b) (where the veteran is rated incompetent, 
the AOJ will develop information as to the veteran's social, 
economic and industrial adjustment); see also M21-1MR, Part 
11 (Fiduciary Program), Chapter 2 (Field Examinations).  

Finally, the veteran has not been afforded citation to the 
relevant legal provision.  In this regard, the statement of 
the case only cited to 38 C.F.R. § 3.850, which pertains to 
the administration of benefit payments for an incompetent 
payee, rather than 38 C.F.R. § 3.353, which sets forth the 
factors to be considered in an incompetency determination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain, from SSA, a copy of any SSA 
disability determinations pertaining to 
the veteran, as well as the medical and 
other records relied upon for any such 
determinations, to include whether the 
veteran is paid through a fiduciary.

2.  Obtain the veteran's VA treatment 
records dated from January 2005 to the 
present from the Omaha-based VA Northwest 
Healthcare Network, in particular, records 
of psychiatric/substance abuse treatment 
and/or evaluations.  

3.  Schedule a VA field examination, to be 
conducted in conformity with M21-1MR, Part 
11 (Fiduciary Program), Chapter 2 (Field 
Examinations), to assess the veteran's 
social, economic and industrial 
adjustment, and ability to administer 
funds without limitation.  The entire 
claims folder and a copy of this REMAND 
must be made available to the field 
examiner.  Associate the field examination 
report with the claims folder.

4.  After the above actions have been 
accomplished, schedule the veteran for a 
VA psychiatric examination to determine 
whether he has the mental capacity to 
contract or to manage his affairs, 
including the disbursement of funds 
without limitation.  The entire claims 
folder and a copy of this REMAND must be 
made available to the psychiatrist.  

It is essential that the examiner provide 
a complete rationale for the opinion.  In 
would be helpful if the examiner would use 
the following language in his or her 
opinion as to competency, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is less than 50% likelihood).  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility." Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it. 

5. After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
If the claim is denied, the veteran, his 
fiduciary, and his representative should 
be furnished a supplemental statement of 
the case, which includes citation to, and 
discussion as relevant of, 38 C.F.R. § 
3.353, pertaining to determinations of 
incompetency and competency, and afforded 
the opportunity to respond.  Thereafter, 
the case should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




